United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 97-2852
                                    ___________

Barbara J. Barth,                        *
                                         *
             Petitioner,                 *
                                         * Appeal from the Railroad
      v.                                 * Retirement Board.
                                         *
Railroad Retirement Board,               *    [UNPUBLISHED]
                                         *
             Respondent.                 *
                                    ___________

                                 Submitted: January 15, 1998
                                     Filed: February 13, 1998
                                   ___________

Before LOKEN, FLOYD R. GIBSON, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

        A section of the Railroad Retirement Act, 45 U.S.C. § 231b(f)(1), contains a
complex formula that limits a retired employee’s annuity benefits to a percentage of
“final average monthly compensation.” Final average monthly compensation is
determined “by dividing the total compensation received by such individual in the two
calendar years, consecutive or otherwise, in which [she] was credited with the highest
total compensation during the ten-year period ending with December 31 of the year in
which such individual’s annuity . . . begins to accrue by 24.”
        Barbara J. Barth applied for benefits in 1994. The above formula adversely
affected her benefits because she stopped working in 1986, when her husband retired,
which means that she had worked only fourteen months in the ten years prior to her
annuity beginning to accrue. Barth’s administrative appeals were rejected by a hearing
officer and the Railroad Retirement Board. She now appeals to this court, as 45 U.S.C.
§ 231g allows. Barth argues that the statutory formula is “flawed” as applied to this
thirty-year railroad employee. To correct the flaw, she contends that we should change
the way her “final average monthly compensation” is determined, either by looking
back ten years and ten months to calculate the “total compensation” numerator, or by
adjusting the twenty-four-month denominator to fourteen. After careful consideration,
we agree with the Board’s General Counsel that the statutory formula is unambiguous
in this regard and was correctly applied in this case. Like the Board, we may not
rewrite an unambiguous statute.

      Accordingly, the decision of the Railroad Retirement Board is affirmed.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-